Citation Nr: 1022958	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include chondromalacia and including as 
secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left ankle disability.

3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
left ankle disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral vision 
impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Columbia, South Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in April 2010.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left 
knee disability, to include chondromalacia and including as 
secondary to a service-connected left ankle disability, a 
right knee disability, to include as secondary to a service-
connected left ankle disability, and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not currently diagnosed with a right ankle 
disability or bilateral vision impairment.


CONCLUSION OF LAW

A right ankle disability, to include as secondary to a 
service-connected left ankle disability, and bilateral vision 
impairment were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the October 2008 rating decision, he 
was provided notice of the VCAA in May 2008.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The Veteran 
also received notice in May 2008 pertaining to the downstream 
disability rating and effective date elements of his claims, 
and was furnished a Statement of the Case in February 2009 
with subsequent re-adjudication in a November 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations and statements and testimony from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
right ankle disability and bilateral vision impairment began 
during his active service and have continued since that time.  
In a  May 2008 statement, the Veteran reported that he 
currently has impaired vision due to his military service 
because of busted the blood vessels in his eyes.

In an April 2010 video conference hearing, the Veteran 
testified that he drove a howitzer in service, however, the 
cockpit was too small for him and that due to the size of the 
cockpit and from twisting his right foot to the side to push 
the gas pedal for six hours at a time in his four years in 
service, his right foot developed problems.  The Veteran also 
testified that coming out of the cockpit, he would hit his 
knee and ankle on occasion, though the left or right knee or 
ankle was not specified.  He reported that he twisted his 
right ankle along with the left ankle when he fell in service 
and sprained his left ankle, although the right ankle was not 
documented.  The Veteran also stated that his service-
connected left ankle also contributed to his right ankle 
disability as he continued to favor his left ankle when 
walking.  With respect to his eyes, he testified that he 
experienced trauma from large amounts of dust when driving 
the howitzer in service without eye protection.  The Veteran 
also stated that during his active service, he bumped his 
head on a metal beam in the howitzer which resulted the 
immediate disappearance of vision for a moment with blurred 
vision for several days.  He also testified that a VA 
physician provided a diagnosis of visual impairment.

Upon entry into active service, the Veteran's April 1979 
entrance examination reflects no findings of a right ankle 
disability and his vision was noted to be 20/20, bilaterally.  
In August 1979, the Veteran twisted his right foot while 
playing basketball with negative x-ray results and a 
diagnosis of a sprained right foot.  In an undated eye 
consultation, the Veteran's far vision without correction was 
noted to be 20/20, bilaterally.  In a January 1981 service 
treatment report, the Veteran reported injuring his left foot 
while driving a howitzer and was unable to adjust the seat to 
the proper driving condition.  In a March 1981 report of 
medical history, the Veteran did not report any problems with 
his right ankle and specifically noted having vision in both 
eyes.  A March 1981 Chapter 5 examination reflects no 
findings of abnormalities of the lower extremities or eyes 
and the Veteran's vision was noted to be 20/20, bilaterally.  

VA outpatient treatment reports from April 2003 to July 2008 
reflect no findings of treatment for or diagnoses of any 
right ankle disability or visual impairment.  

In an October 2009 VA examination, the Veteran reported that 
he believed he twisted his right ankle while playing 
basketball in the gym during his military service and was 
unsure if he went to medical treatment but he stated that 
since that time he has had intermittent pain, progressing to 
constant pain.  The VA examiner concluded, after a physical 
examination and x-rays, that the objective evidence does not 
support a diagnosis for the right ankle at this time.  

With respect to the Veteran's claims for service connection 
for a right ankle disability and bilateral visual impairment, 
the Board finds that there is no current medical diagnosis of 
these disabilities.  

The Board notes that, the Veteran did not make any statements 
of record with respect to his symptoms of vision impairment 
or the continuity of symptoms since service.  Moreover, while 
the Veteran reported that a VA physician provided a diagnosis 
of visual impairment and he had "busted blood vessels" in 
the eyes, he is not competent to provide a diagnosis of 
visual impairment himself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a lay person is not competent to render 
an opinion regarding the diagnosis or etiology of a disease 
or injury).  The Board also notes that the contemporaneous VA 
outpatient treatment reports of record are absent of any 
findings of a current vision impairment.  Therefore, the 
Board finds that as the Veteran's statements of treatment are 
inconsistent with the contemporaneous medical evidence of 
treatment, they are not credible to support a finding that he 
has been diagnosed with any visual impairment.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

The Board acknowledges the Veteran's reports that he has had 
continuing intermittent and now constant pain in the right 
ankle since his active service, however, pain alone, without 
a diagnosed or identifiable underlying malady or condition 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a right ankle disability, to include 
as secondary to a service-connected left ankle disability, is 
denied.  

Service connection for bilateral vision impairment is denied. 



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
entitlement to service connection for a left knee disability, 
to include chondromalacia and including as secondary to a 
service-connected left ankle disability, a right knee 
disability, to include as secondary to a service-connected 
left ankle disability, and bilateral hearing loss.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

Left and Right Knees

The Veteran contends that his left and right knee 
disabilities began during his active service and have 
continued since that time.  He also asserts that these 
disabilities have been worsened by his service-connected left 
ankle disability.  During an April 2010 video conference 
hearing, the Veteran testified that, while working as a 
howitzer driver in service the cockpit was too big to 
accommodate the large size of his body and he had to sit on 
the back of the seat and brace his knees against a cast-iron 
dashboard for hours, approximately 6 hours, during his four 
years in service.  He also reported that while his weight was 
supported on his left knee in the howitzer, he had to drive 
with his right knee for up to six hours.  The Veteran 
testified that he also banged his knees getting into and out 
of the cockpit on occasion.  He stated that his right knee 
was injured when he was jumping off the howitzer and hit his 
right knee on a spade and fell to the ground.  

Upon entry into active service, the Veteran's April 1979 
entrance examination reflects no findings of a left or right 
knee disability.  The Veteran was treated for a twisted his 
right foot while playing basketball in August 1979 with 
negative x-ray results and he was diagnosed with a sprained 
right foot.  In a January 1981 service treatment report, the 
Veteran was treated for left foot problems from applying his 
weight on the left foot while driving a howitzer and was 
unable to adjust the seat to the proper driving condition, 
leading to a sprained left foot.  In a March 1981 report of 
medical history, the Veteran did not report any problems with 
his left or right knees.  A March 1981 Chapter 5 examination 
noted no findings of abnormalities of the lower extremities.  
In a June 1981 service treatment report, the Veteran 
complained of pain in the right knee with walking long 
distances and he was diagnosed with a probable hamstring 
strain.  The Board notes that while the Veteran served on 
active duty until May 1983, no separation examination is 
included in the service treatment reports.  

VA outpatient treatment reports from April 2003 to July 2008 
reflect that the Veteran was treated for and diagnosed with 
chronic left knee pain and swelling, a torn meniscus of the 
left knee and degenerative joint disease of the left knee.

A September 2008 VA examination reflects that the Veteran 
stated he injured his left knee initially in service, wherein 
he jumped off a turret and twisted his knee.  He denied 
seeking medical treatment for his left knee and first sought 
treatment at VA in January 2008.  He was diagnosed with 
chondromalacia of the left knee.  

In an October 2009 VA examination, the Veteran reported that 
when he fell and twisted his left ankle in service, he also 
landed on both knees and that his knee disabilities had their 
onset during his military service.  The Veteran was diagnosed 
with mild degenerative joint disease of the left knee, a 
medical meniscus tear of the left knee and bilateral knee 
grade 2 moderate chondromalacia.  

In a November 2009 addendum, the examiner reported that the 
claims file was reviewed and that it was at least as likely 
as not that the diagnosis of both knees, including bilateral 
chondromalacia and mild arthritis of the left knee with a 
medical meniscus tear, was less likely than not related to 
his injury in service.  The examiner explained that the 
service medical records did not show any permanent condition, 
nor were there any records showing a continuity of complaint 
leading to this chronic diagnosis of chondromalacia.  

The Board observes that, while an opinion was rendered with 
respect to whether the Veteran's left and right knee 
disabilities were directly related to injuries sustained 
during his active service, the record has not been 
appropriately developed with respect to the currently 
diagnosed left and right disabilities as secondary to the 
Veteran's service-connected left ankle disability.  In 
considering the Veteran's sworn testimony that he favored the 
left ankle which has worsened his left and right knee 
disabilities, the current diagnoses of bilateral 
chondromalacia and mild arthritis of the left knee with a 
medical meniscus tear and the fact that the Veteran is 
service-connected for a left ankle disability, the Board 
finds that a VA opinion, by the same examiner who performed 
the September 2008 and October 2009 VA examinations, is 
necessary to determine whether the Veteran's current left and 
right knee disabilities were caused or aggravated by his 
service-connected left ankle disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Bilateral Hearing Loss

During an April 2010 hearing, the Veteran testified that 
following his active service, he worked in construction 
during the summertime with noise exposure although he was 
unable to wear hearing protection because he needed to hear 
in case of an emergency and he wore hearing protection when 
he could.  He stated that it was almost impossible to spend 
four years in the artillery and not suffer hearing loss.  The 
Veteran testified that that driving the howitzer in service 
with a round of 205 pounds was very loud and that he was 
exposed to this type of noise for 21 days, every three 
months.  He also stated that he had periodic audiometric 
testing in service as well.  

Service treatment records reflect that, in the April 1971 
enlistment examination, audiometric testing revealed that the 
hearing threshold levels in decibels in the right ear were 
10, 5, 5, 5 and 5 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 15, 10, 5, 5, 
and 10 respectively.  In a May 1981 Chapter 5 examination, 
audiometric testing revealed that the hearing threshold 
levels in decibels in the right ear were 15, 10, 5, 10 and 5 
at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 10, 5, 5, 15, and 20 
respectively.  

The Board notes that while the Veteran served on active duty 
until May 1983, no separation examination is included in the 
service treatment reports and therefore, no audiometric 
testing upon separation was performed.  

Service treatment records also reflect that in January 1981, 
while receiving treatment for a left foot injury, the Veteran 
reported having driven a 110 howitzer.  In a March 1981 
report of medical history, the Veteran's reported usual 
occupation was that of a 13B10 cannoneer.  Therefore, this 
evidence supports the Veteran's claims that he was exposed to 
excessive noise during active service. 

In a September 2008 VA examination, the Veteran was diagnosed 
with mild to moderately severe sensorineural hearing loss of 
the right ear and mild to moderate sensorineural hearing loss 
of the left ear.  The examiner concluded that the Veteran's 
hearing loss was less likely as not caused by or the result 
of his military service, including military noise exposure.  
He explained that the Veteran's Chapter 5 separation physical 
examination performed on March 1981 showed normal hearing in 
both ears with no complaints of hearing loss or tinnitus in 
either ear.  

In an October 2009 VA examination, the examiner noted that 
there was a normal audiogram on retention examination in 1981 
and no more recent examination could be located.  The 
examiner noted in the diagnosis that it was likely unchanged 
from the last examination.  In her opinion, the examiner 
concurred with the September 2008 VA examiner that the 
hearing loss was less likely as not due to military noise 
exposure.  She explained that the Veteran had normal hearing 
in 1981 before separation in 1983 and noted that noise 
exposure did not cause a delayed onset hearing loss.  

While the VA examinations provided negative opinions with 
rationales and were based upon a review of the claims file 
and an examination of the Veteran, the Board finds these 
examinations were inadequate.  See Martinak v. Nicholson, 20 
Vet. App. 79 (2006).  In this regard, the Board notes that 
the September 2008 examiner noted that the Veteran's hearing 
was normal in the March 1981 Chapter 5 separation 
examination, however, the evidence of record reflects that 
the Veteran was not discharged from active duty until May 
1983, over two years following the March 1981 examination 
with no additional audiometric testing.  In addition, the 
Board points out that while the audiometric testing during 
the Veteran's active service does not reflect speech 
reception thresholds which qualify as a hearing loss 
disability within VA standards as set by 38 C.F.R. § 3.385, 
it does reflect an increase in speech reception thresholds 
from the April 1979 entrance examination to the March 1981 
Chapter 5 examination at most frequencies in the right ear 
and at 3000 and 4000 Hertz in the left ear.  These factors 
were not considered by the VA examiners in formulating their 
conclusions.  

As such, the Board finds that a new VA examination is 
necessary to obtain an opinion as to whether the Veteran's 
current bilateral hearing loss was caused by or is related to 
his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

The Board also finds that while the Veteran's statements of 
exposure to excessive noise during his four years of active 
duty is somewhat corroborated by his service treatment 
records demonstrating his occupation as a cannoneer, noted in 
March 1981, and his reports of driving a howitzer in January 
1981, the Veteran's service personnel records should also be 
obtained to specifically determine his military occupational 
specialties during his four years of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for all personnel 
records.  If the search effort for these 
records has negative results, 
documentation from that facility, to that 
effect, should be placed in the claims 
folder.

2.  After the service personnel records 
have been associated with the file or a 
negative response was received, the claims 
file should be forwarded to the October 
2009 VA examiner, or, if this examiner is 
not available, the claims filed should be 
forwarded to a similar specialist, to 
review the claims file, including the 
Veteran's testimony with respect to the 
worsening of his left and right knees due 
to favoring his left ankle.  

The examiner is then asked to furnish an 
opinion with respect to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
currently diagnosed left and right knee 
disabilities (please provide a diagnosis 
of each) are related to or were aggravated 
by his service-connected left, ankle 
disability?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  After the service personnel records 
have been associated with the file or a 
negative response was received, the RO/AMC 
should schedule the Veteran for a VA 
audiology examination by an appropriate 
specialist to determine the current nature 
of his hearing loss disability of the 
right and left ears.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination, to include a review of (1) 
the service treatment records with respect 
to the increase in speech reception 
thresholds noted above, (2) the service 
personnel records with respect to 
clarifying the Veteran's dates of service 
(Note: that the March 1981 examination is 
not the Veteran's separation examination) 
and military occupational specialties with 
possible noise exposure, (3) the Veteran's 
sworn testimony and (4) a copy of this 
remand.  All tests deemed necessary should 
be conducted.  The examiner should provide 
a diagnosis of any current hearing loss 
disability found.  Based the results of 
the examination and a review of the claims 
folder, to include the service treatment 
records, service personnel records and 
Veteran's testimony, the examiner is asked 
to provide an opinion on the following:

(a).  Please specify the diagnosis (or 
diagnoses) for any current bilateral 
hearing loss disability.

(b).  With respect to the currently 
diagnosed bilateral hearing loss 
disability, is it at least as likely as not 
(50 percent or greater probability):  (i) 
that such condition had its onset during 
the Veteran's periods of active duty from 
May 1979 to May1983; or, (ii) that such 
disorder was caused by any incident or 
event that occurred during such period 
(i.e. noise exposure from driving a 
howitzer as part of an artillery unit for 
four years in service)?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


